In an action brought to recover damages for alleged conversion of personal property, the order vacating item No. 3 of a subpoena duces tecum issued by plaintiff, requiring the defendants to produce upon the trial copies of income tax returns for the years 1928 to 1934, both inclusive, of the defendants, corporate and individual, and of five other corporations not parties to this action is affirmed, with ten dollars costs and disbursements. No opinion. Young, Hagarty, Johnston, Adel and Taylor, JJ., concur.